— In consolidated proceedings to validate petitions designating Frank Sansivieri, Jr., and Mary McSorley as candidates in the Democratic Party primary election to be held on September 9, 1986, for the party positions of Male and Female District Leader from the 38th Assembly District, part B, respectively, the appeal is from a judgment of the Supreme Court, Queens County (Di Tucci, J.), dated August 8, 1986, which denied the application.
Judgment affirmed, without costs or disbursements.
The Supreme Court, Queens County, properly found that the designating petitions were invalid (see, Matter of Pecoraro v Mahoney, 65 NY2d 1026; Matter of Sealy v Vann, 122 AD2d 919).
We further note that the joint petitions included candidates from the 38th Assembly District as a whole, while the appel*919lants were running only in part B of that district. Therefore, it was crucial to list the pages and number of signatures for each particular candidate, since it is impossible to tell from the cover sheet which pages are for the appellants, and which pages are for the candidates running from the Assembly District as a whole. Mollen, P. J., Mangano, Thompson and Rubin, JJ., concur.